DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed May 10, 2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.
Specification
The disclosure is objected to because of the following informalities: page 6, line 25 list "Ka," as a possible dopant where it should "K."
	Appropriate correction is required.

Claim Objections
 The claim objections of claims 8, 15 and 18 are withdrawn with amended claims.

Claim Status
This office action is in response to the amendment and comments submitted 5/10/2022.
Claims 3, 4, 8 and 15 have been amended. Support for claim 3, and 4, is found in page 6, lines 7-12, and support for claim 8 is found in page 6, lines 31-33, of the instant specification. Support for claim 15 is found in page 12, lines 12-15, of the instant application.
Claims 5,12,16-19, 22 and 23 have been amended for clarity.
Claims 25-27 have been added; support for the claim 25 is found in page 5, lines 4-13 and  support for the claim 26 is found in figure 11, support for the claim 27 is found in page 9, lines 3-5 of the instant specification.
Claims 9-12 have been previously withdrawn.
Claims 1-8 and 13-27 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017 and in view of Thompkins et al. (US2014/0272592A1) 
	As to claim 1 and 2. Oldfield discloses graphene replacement for other carbon materials in battery cathodes directly on substrates [p22, p25, 1.4] and further teaches graphene directly deposited onto copper by filtered cathodic vacuum arc systems 
(FCVA, which falls within the scope of PVD in claim 2) [p55, 3.2] with a deposition energy (kinetic energy) of about 40 eV (which falls within the claimed range of at least 10 eV) and a deposition rate (flux) of 2.3 X 1018 atoms /cm2 ms [p53, 3.2] (which falls within the claimed range of at least 1011 carbon ions per cm2 of substrate per ms) yielding both sp2 and sp3 carbons as shown in Figure 6, and described in the text [p53].
	Regarding the limitations re: "hierarchical porosity," where the claimed and prior art products formed by substantially identical methods, claimed properties are presumed to be inherent. See MPEP §2112.01.
	In this case, the flux and the kinetic energy fall within the claimed deposition parameters, and the limitation is presumed inherent in the carbon. 
In the event that the above limitations are not inherent, Oldfield Figure 2b shows that the grain structure and porosity can be optimized by changing the deposition parameters, such as temperature kinetic energy, and one of ordinary skill in the art would choose the kinetic energy and temperature in order to optimize the lithium storage capacity, and thereby achieve the claimed properties. 
	Alternatively, Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches the hierarchical porosity where the pore size distribution of the composition can range from micro to mesa to macro and may be either monomodal, bimodal or multimodal. [0179] The disclosed composite materials have ... improved electrochemical performance is related, at least in part, to the carbon materials' [0008]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the hierarchical porosity of Thompkins to improve electrochemical performance.

    PNG
    media_image1.png
    528
    895
    media_image1.png
    Greyscale

(Oldfield Figure 2b, annotated)
	Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches the hierarchical porosity where the pore size distribution of the composition can range from micro to mesa to macro and may be either monomodal, bimodal or multimodal. [0179] The disclosed composite materials ... have a reversible capacity of at least 600 mAh/g when the composite material is incorporated into an electrode of a lithium based energy storage device. [0128] The carbon material can include both sp3 and sp2 carbon with a sp2 content of 65% and a sp3 content of 35%. [0209]. The disclosed composite materials have ... improved electrochemical performance is related, at least in part, to the carbon materials' ... [0008]. It is clear from Oldfield that the deposition parameters can be varied to achieve a variety of sp2 and sp3 carbon ratios, based on the D and G peak intensities.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the carbon percentages of Thompkins to improve electrochemical performance. 
	It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to optimize the carbon material of improve storage capacity. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

	As to claim 6, Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein carbon material has an initial specific lithium storage capacity of at least 1000 mAh/g at a first charge cycle. 
Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches disclosed composite materials. The carbon material can be optimized to have an initial specific lithium storage capacity of at least 1000 mAh/g at a first charge cycle [001 0].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to optimize the carbon material of improve storage capacity. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 
	It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.) In this case, the claim is drawn to how the carbon material is to be used in the lithium storage device, and modified Oldfield disclose the carbon material.

	As to claim 20, Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein the specific lithium storage capacity after 200 charge/discharge cycles is at least 400 mAh/g. 
	Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] 
and further teaches disclosed composite materials. The carbon material can be optimized to have a reversible capacity of at least 1000 mAh/g at a first charge cycle 
[0136]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to optimize the carbon material of improve storage capacity. 
	Oldfield discloses in Figure 2 that the grain structure can be optimized by changing the deposition parameters, such as temperature kinetic energy, and one of ordinary skill in the art would choose the kinetic energy and temperature in order to optimize the lithium storage capacity, and thereby achieve the claimed properties. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

	As to claim 21, Oldfield in view of Thompkins discloses the carbon material of claim 1, wherein the carbon material is formed by physical vapor deposition (PVD) (see Oldfield). 
	However, regarding the limitation the limitation "wherein the carbon material is formed by physical vapor deposition (PVD)," the examiner notes that while product-by­process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
	In this case, the above limitation is not sufficient to render the claimed carbon material non-obvious or non-different from the prior art carbon material.

	As to claim 22, Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein the flux is pulsed with a pulsing frequency of between 1 Hz and 20,000 Hz, a pulse duration of between 0.1 µs and 1000 µs, and a total energy per pulse of greater than 2.5 J. 
	Regarding the limitation the limitation "wherein the flux is pulsed with a pulsing frequency of between 1 Hz and 20,000 Hz, a pulse duration of between 0.1 µs and 1000 µs, and a total energy per pulse of greater than 2.5 J," the examiner notes that while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
	In this case, the above limitation is not sufficient to render the claimed carbon material non-obvious or non-different from the prior art carbon material.

	As to claim 23, Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein the hierarchical porosity comprises a first set of grains having a size of between 10 nm and 100 nm, a second set of grains having a size of between 100 nm and 1000 nm, and a third set of grains having a size of greater than 1 µm. 
	Oldfield discloses graphene replacement for other carbon materials in battery cathodes directly on substrates but is silent on pore size. 
	Thompkins discloses a carbon material on a battery electrode and further teaches the hierarchical porosity where the pore size distribution of the composition can range from micro to mesa to macro and may be either monomodal, bimodal or multimodal. [0179] The particle size can also be polymodal [0141], where particle size (grain size) distribution DO may 1 nm to 5 microns, D50 may be 5 nm to 20 microns, and D100 may be 8 nm to 100 microns [0142]-[0144]. Thompkins further teaches the optimal combination of particle packing can be used to optimize performance [0141 ]. 
	Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the hierarchical porosity comprises a first set of grains having a size of between 10 and 100 nm, a second set of grains having a size of between 100 and 1000 nm, and a third set of grains having a size of greater than 1 µm in order to optimize the capacity of the battery.

	As to claim 24, Oldfield in view of Thompkins discloses a carbon material formed by exposing a substrate to a flux of at least 1012 carbon ions per cm2 of substrate per 1 ms, a majority of the carbon ions having a kinetic energy of at least 20 eV to provide a carbon material comprising sp2 and sp3 hybridized carbon having a plurality of differentially sized pores to provide a specific lithium storage capacity of at least 1700 mAh/g, wherein the percentage of sp2 type carbon is at least 25 weight% based on the total weight of the carbon material, wherein the percentage of sp3 type carbon is at least 20 weight% based on the total weight of the carbon material (see rejection of claim 1, above, optimizing for specific storage capacity, sp2 wt%, sp3 wt%, and porosity), but not wherein the flux is provided in a plurality of pulses such that the carbon ions contact the substrate in less than 50 µs, wherein a relaxation time between each of the plurality of pulses is at least 100 µs, wherein the temperature of the substrate is less than 60 QC. 
	Regarding the limitation the limitation "wherein the flux is provided in a plurality of pulses such that the carbon ions contact the substrate in less than 50 µs, wherein a relaxation time between each of the plurality of pulses is at least 100 µs, wherein the temperature of the substrate is less than 60 QC," the examiner notes that while product­by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
	In this case, the above limitation is not sufficient to render the claimed carbon material non-obvious or non-different from the prior art carbon material. 
In this case, Oldfield suggests optimizing the substrate temperature, and one of ordinary skill in the art would have optimized the substrate temperature to optimize the lithium storage capacity.

	As to claims 25, Thompkins discloses the carbon material with the carbon content ranges from 80 to 90 wt. % of the total mass [0199] and the carbon materials comprising from about 25% to about 95% sp2, the remainder of the bonds are sp3 [0209]. Thus it would overlap the claim range of percentage of sp2 type carbon is between 54 w% and 59 w%, and the percentage of sp3 type carbon is between 24 w% and 31 w%
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
	As to claims 26, Thompkins discloses the carbon material with the carbon content ranges from 80 to 90 wt. % of the total mass [0199] and the carbon materials comprising from about 25% to about 95% sp2, the remainder of the bonds are sp3 [0209]. Thus it would overlap the claim range of sp2 type carbon is between 79 w% and 81 w%, and the percentage of sp3 type carbon is between 7 w% and 9 w%
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).




	As to claim 27, Oldfield discloses the flux provided in one pulse (The total carbon dose, applied at a constant carbon flux [page 58], where a “constant flux,” is a single pulse of long duration.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A 1) and in further view of Song et al. (CN105977458A, machine translation is cited below).

	As to claim 3, Oldfield in view of Thompkins discloses the carbon material of claim 1, but is silent on the carbon material comprises a plurality of regularly arranged layers of graphite-like nanocrystals embedded in amorphous carbon. 
	Song further discloses a diamond powder/graphite composite material for an electrode and further teaches the carbon material comprises graphite-like nanocrystals of regularly arranged layers of carbon embedded in amorphous carbon (A 
nano-diamond powder and graphene composite electrode material, wherein nano­diamond particle adsorbed on the graphene surface [0007]). 
	The composite structure will improve the performance, lower of the battery and be environmentally friendly [0005]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the composite structure of Song to improve cycle characteristics and lower cost.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A1), in view of Song et al. (CN105977458A, machine translation is cited below), as applied to claim 3, above, and in further view of lseki et al. (JP2011258348A, machine translation is cited below)

	
	As to claim 4, Oldfield in view of Thompkins discloses carbon material of claim 3, but is silent on the inter-layer spacing between the regularly arranged individual carbon layers in areas of regularly arranged carbon being greater than 0.335 nm. 
	lseki discloses electrode formed by film-shaped carbon material [Abstract] and further teaches the inter-layer spacing between individual layers in areas of regularly arranged carbon with an inter-layer distance d of a carbon layer being within a range of 0.35 nm<d<0.45 nm (which falls within the clamed range of greater than 0.335 nm). This spacing improves battery characteristics [Abstract] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the carbon material of Oldfield to incorporate the interlayer spacing of lseki to improve battery characteristics.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A1), as applied to claim 1, above and in further view of Sung et al. (US20130341204A1).

	As to claim 5, Oldfield in view of Thompkins discloses carbon material of claim 1, but is silent on the material has an electrical conductivity of at least 1 S/m.
	Sung discloses a battery electrode including a carbon material [Abstract] and further teaches the material is electrically conductive (the DLC can be a conductive DLC material having an sp3 bonded carbon [0033]). Conductive DLC materials represent a distinct class of DLC materials having various beneficial properties, such as low resistivity, high transmissivity, etc. [0045]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the carbon material of Oldfield to incorporate the conductivity of Sung to reduce resistivity and improve transmissivity.

	As to claim 8, Oldfield in view of Thompkins discloses carbon material of claim 1, but is silent on the carbon material comprises from 0.1 w % to 30 w % of one or more additives or dopants, optionally selected from Si, P, Fe, Cu, Li, Al, N, 0, S, P, B, Ti, Co, Ni, Na, K or combinations thereof, the additive or dopant being co-deposited with the carbon or incorporated into the carbon material as a plurality of particles or layers. 
	Sung discloses a battery electrode including a carbon material [Abstract] and further teaches the carbon material comprises from 0.1 w% to 30 w% of one or more additives or dopants (the hydrogen content can range from 0.01 atom % to about 30 atom % [0046]). A conductive additive or dopant can be introduced into the DLC material. .. Non-limiting examples can include Li. [0047] 
	Increased hydrogen content in the DLC material can contribute to an increase in transmissivity [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the weight percent for additives or dopants of Sung to improve transmissivity.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A1 ), as applied to claim 1, above, and in further view of Umetsu et al. (US 2018/0269486 A1 ).

	As to claim 7, the carbon material of claim 1, Oldfield discloses graphene replacement for other carbon materials in battery cathodes directly on substrates but is silent on the material has a surface area of at least 1000 m2/g. 
	Umetsu discloses carbon as an electrode active material and further teaches the material has a surface area of at least 1000 m2/g. (To increase energy density the carbon having a surface area of equal to are larger than 2,300 m2/g. [0089] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the surface area of Umetsu to improve energy density.

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A 1 ), as applied to claim 1, above, and in further view of Lee et al. (KR20160043853A, machine translation provided),

	As to claims 13-15, 18 and 19, Oldfield in view of Thompkins discloses a carbon material according to claim 1, but does not explicitly disclose an electrode for an electrochemical cell bearing a carbon material according to claim 1, although this is the intended use of Oldfield. 
	Lee discloses the lithium secondary cell battery (electrochemical cell as applied to claims 13, 18, and 19). Lee discloses the battery having an electrode with an electrode substrate (24) Lee discloses the electrode substrate comprising aluminum (51) as applied to claim 14. Lee further discloses the electrode substrate comprising a current collector comprising an interlayer between the current collector and the carbon material (current collector with heating layer (or interlayer as applied to claim 15, which may be a conductive material [70] and where Al is a conductive material) on surface covered by active material [Abstract] and active material is carbon materials such as crystalline carbon, amorphous carbon, carbon composites and carbon fibers. [55] 
	The heating layer 20 functions to improve the adhesion between the negative electrode collector and the negative electrode active material layer, and thus can serve as an adhesive layer. [39] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the carbon material according to claim 1 in the device of Lee to use the current collector in a battery with improved adhesion between the active material and current collector.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A1), and in further view of Lee et al. (KR20160043853A, machine translation provided), as applied to claim 13, above, and further in view of Sudano et al. (US 2005/0233209A1). 
	As to claim 16, Oldfield in view of Thompkins and Lee discloses the electrode of claim 13, but is silent on polymeric support further comprising a current collector layer. 
	Sundano discloses a battery and further teaches the electrode substrate comprises a polymeric support (current collector 22 consists of a polymer substrate support film 24 having a metallic conductive layer 26 [0045]) to support the carbon material and the carbon material comprises a current collector layer (material 28 is coated or directly extruded onto a respective side of the current collector 22 and layers 28 are composites formed of a material such as carbon or graphite particles [0046]). 
	Where the advantages of polymer supported current collectors include being lightweight, thin and having a high current density [0009].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrode of Oldfield in view of Thompkins and Lee incorporate the polymer support of Sundano to improve current density and reduce weight.
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
	a.  Applicant argues that the office alleges, but does not provide evidence for, the presence of both sp2 and sp3 carbon.  In support of this point, applicant points to the newly cited Ferrari reference.  Comparing figure 6b of Oldfield to figure 1 of Ferrari,
Ferrari indicates the presence of sp3 carbon corresponding to that shown in figure 6(b) of Oldfield: 

    PNG
    media_image2.png
    362
    741
    media_image2.png
    Greyscale

b. Further, Oldfield acknowledges the “he Raman spectra before and after annealing and demonstrates that annealing alone is insufficient to convert an amorphous carbon film into graphene layers. The absence of a 2D peak indicates graphene was not formed after annealing the substrates. Therefore, the growth of graphene on substrates held at 750 ºC can be directly attributed to the presence of an energetic carbon source.” [page 57-58] Amorphous carbon suggests the presence of sp3 carbon to one of ordinary skill in the art, as one of ordinary skill in the art knows that amorphous carbon contains sp2 and sp3 carbon. This is further evidenced by Marsh et al. (Activated Carbon, 2006, Chapter 9, page 473).
Thus, even if examiner was incorrect about the labeling of the D and G peaks as belonging to sp2 and sp3 carbon, which was an inference based on the corresponding text, one of ordinary skill in the art is still able to infer from the previously cited portions that sp3 carbon was converted to sp2 carbon, and thus the sp2 and sp3 carbon relative amounts can be controlled. 
	As such, applicant’s arguments are unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        
BART HORNSBY
Examiner
Art Unit 1728